                  Case 20-10343-LSS           Doc 668        Filed 05/18/20        Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                          Debtors.


BOY SCOUTS OF AMERICA,
                                                           Adv. Pro. No. 20-50527 (LSS)
                          Plaintiff,

             v.

A.A., et al., 2

                           Defendants.


         NOTICE OF THIRD AMENDED 3 AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON MAY 18, 2020, AT 10:00 A.M. (ET)




1
  The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.

2
  A full list of the Defendants in this adversary proceeding is included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [Adv. D.I No. 1] to protect the privacy interests of abuse victims. An
unredacted version of the Complaint and Exhibit A thereto will be served on each Defendant’s counsel.
3
    Amended items appear in bold.
          Case 20-10343-LSS        Doc 668        Filed 05/18/20   Page 2 of 14




      This hearing will be held telephonically and by video. All parties wishing
      to appear must do so telephonically by contacting COURTCALL, LLC at
           866-582-6878 no later than May 18, 2020, at 8:30 a.m. to sign up.
      Additionally, anyone wishing to appear by Zoom is invited to use the link
      below. All parties that will be arguing or testifying must appear by Zoom
                                    and CourtCall.

          PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
         MEETING WILL BE MUTED AND THE ONLY AUDIO WILL BE
                       THROUGH COURTCALL.

                      Topic: Boy Scouts of America 20-10343
            Time: May 18, 2020, 10:00 AM Eastern Time (US and Canada)

                                Join ZoomGov Meeting
                    https://debuscourts.zoomgov.com/j/1609329055

                               Meeting ID: 160 932 9055
                                  Password: 358754

                                     Join by SIP
                             1609329055@sip.zoomgov.com


RESOLVED MATTERS

1.   Debtors’ First Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to (A)
     Reject Certain Executory Contracts and Unexpired Leases of Nonresidential Real
     Property, Effective as of March 31, 2020 and (B) Abandon Certain Personal Property in
     Connection Therewith and (II) Granting Related Relief (D.I. 319, Filed 3/31/20).

     Objection Deadline: April 14, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors' First Omnibus Motion
                   for Entry of an Order (I) Authorizing the Debtors to (A) Reject Certain
                   Executory Contracts and Unexpired Leases of Nonresidential Real
                   Property, Effective as of March 31, 2020 and (B) Abandon Certain
                   Personal Property in Connection Therewith and (II) Granting Related
                   Relief (D.I. 442, Filed 4/16/20); and




                                            -2-
          Case 20-10343-LSS        Doc 668        Filed 05/18/20   Page 3 of 14




            b)     First Omnibus Order (I) Authorizing the Debtors to Reject Certain
                   Executory Contracts and Unexpired Leases of Nonresidential Real
                   Property, Effective as of March 31, 2020 and (II) Granting Related Relief
                   (D.I. 449, Entered 4/17/20).

     Status: An order has been entered. No hearing is necessary.

2.   The Tort Claimants’ Committee’s Application for Entry of an Order Under 11 U.S.C. §§
     1103(a) and 328(a) and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Dr. Jon R.
     Conte as Expert Consultant on Sexual Abuse and Expert Witness Effective as of April
     16, 2020 (D.I. 443, Filed 4/16/20).

     Objection Deadline: April 30, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certification of No Objection Regarding the Tort Claimants’ Committee’s
                   Application for Entry of an Order Under 11 U.S.C. §§ 1103(a) and 328(a)
                   and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Dr. Jon R. Conte
                   as Expert Consultant on Sexual Abuse and Expert Witness Effective as of
                   April 16, 2020 (D.I. 564, Filed 5/5/20); and


            b)     Order Authorizing and Approving the Application of the Tort Claimants’
                   Committee for Entry of An Order Under 11 U.S.C. §§ 1103(a) and 328(a)
                   and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Dr. Jon R. Conte,
                   Ph.D. as Expert Consultant on Sexual Abuse and Expert Witness Effective
                   as of April 16, 2020 (D.I 605, Entered 5/11/20).

     Status: An order has been entered. No hearing is necessary.

3.   Motion of the Official Committee of Unsecured Creditors for an Order Determining that
     the Creditors’ Committee is Not Required to Provide Access to Confidential or Privileged
     Information of the Debtors and Fixing Creditor Information Sharing Procedures and
     Protocols Under 11 U.S.C. §§ 105(a), 107(b), And 1102(b)(3) Effective as of March 4,
     2020 (D.I. 468, Filed, 4/20/20).

     Objection Deadline: May 4, 2020, at 4:00 p.m. (ET).

     Responses Received: None.




                                            -3-
          Case 20-10343-LSS        Doc 668       Filed 05/18/20    Page 4 of 14




     Related Pleadings:

            a)     Certification of Counsel Submitting Revised Order Determining that the
                   Creditors’ Committee is Not Required to Provide Access to Confidential
                   or Privileged Information of the Debtors and Fixing Creditor Information
                   Sharing Procedures and Protocols Under 11 U.S.C. §§ 105(a), 107(b), and
                   1102(b)(3) Effective as of March 4, 2020 (D.I. 565, Filed 5/5/20); and

            b)     Order Determining that the Creditors’ Committee is Not Required to
                   Provide Access to Confidential or Privileged Information of the Debtors
                   and Fixing Creditor Information Sharing Procedures and Protocols Under
                   11 U.S.C. §§ 105(a), 107(b), and 1102(b)(3) Effective as of March 4, 2020
                   (D.I. 606, Entered 5/11/20).

     Status: An order has been entered. No hearing is necessary.

4.   Application of the Official Committee of Unsecured Creditors, Pursuant to Sections 328
     and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for an
     Order Approving the Retention and Employment of Kramer Levin Naftalis & Frankel
     LLP as Counsel to the Creditors’ Committee Nunc Pro Tunc to March 4, 2020 (D.I. 481,
     Filed 4/23/20).

     Objection Deadline: May 7, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection to Application of the Official Committee of
                   Unsecured Creditors, Pursuant to Sections 328 and 1103 of the
                   Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for an
                   Order Approving the Retention and Employment of Kramer Levin
                   Naftalis & Frankel LLP as Counsel to the Creditors’ Committee Nunc Pro
                   Tunc to March 4, 2020 (D.I. 597, Filed 5/11/20); and

            b)     Order Approving the Retention and Employment of Kramer Levin
                   Naftalis & Frankel LLP as Counsel to the Creditors’ Committee Nunc Pro
                   Tunc to March 4, 2020 (D.I. 607, Entered 5/11/20).

     Status: An order has been entered. No hearing is necessary.




                                           -4-
          Case 20-10343-LSS        Doc 668        Filed 05/18/20   Page 5 of 14




MATTERS UNDER CERTIFICATION

5.   Application of the Official Committee of Unsecured Creditors to Employ Reed Smith
     LLP, Nunc Pro Tunc as of March 9, 2020, as Delaware Counsel for the Official
     Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§ 328(a) and 1103(a) and
     Federal Rule of Bankruptcy Procedure 2014 (D.I. 482, Filed 4/23/20).

     Objection Deadline: May 7, 2020, at 4:00 p.m. (ET).

     Responses Received: Informal comments from the Debtors.

     Related Pleadings:

            a)     Certification of Counsel Submitting Revised Order Approving Application
                   of the Official Committee of Unsecured Creditors to Employ Reed Smith
                   LLP, Nunc Pro Tunc as of March 9, 2020, as Delaware Counsel for the
                   Official Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§
                   328(a) and 1103(a) and Federal Rule of Bankruptcy Procedure 2014 (D.I.
                   599, Filed 5/11/20).

     Status: A certification of counsel has been filed. No hearing is necessary unless the
     court has questions.

6.   Application of the Official Committee of Unsecured Creditors for Entry of an Order
     Authorizing the Employment and Retention of AlixPartners, LLP as its Financial Advisor
     Nunc Pro Tunc to March 4, 2020 (D.I. 483,Filed 4/23/20).

     Objection Deadline: May 7, 2020, at 4:00 p.m. (ET).


     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection to Application of the Official Committee of
                   Unsecured Creditors for Entry of an Order Approving the Employment
                   and Retention of AlixPartners, LLP as its Financial Advisor Nunc Pro
                   Tunc to March 4, 2020 (D.I. 598, Filed 5/11/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     court has questions.

7.   Application of the Future Claimants’ Representative for an Order Authorizing the
     Retention and Employment of Gilbert LLP as Special Insurance Counsel, Effective as of
     March 19, 2020 (D.I. 495, Filed 4/27/20).



                                            -5-
          Case 20-10343-LSS        Doc 668        Filed 05/18/20   Page 6 of 14




     Objection Deadline: May 11, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding Docket No. 495 (D.I. 618, Filed
                   5/14/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     court has questions.

ADJOURNED MATTER

8.   Debtors’ Motion for Entry of an Order (I) Scheduling Certain Deadlines in Connection
     with Potential Disputes Regarding the Debtors’ Identified Property and (II) Granting
     Related Relief (D.I. 19, Filed 2/18/20).

     Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to May 4, 2020, at
     4:00 p.m. (ET) for JPMorgan Chase Bank, National Association. Extended to June 1,
     2020, at 4:00 p.m. (ET) for the Creditors’ Committee, the Tort Claimants’ Committee,
     the Future Claimants’ Representative, and the U.S. Trustee.

     Responses Received:

            a)     Informal comments from the U.S. Trustee.

     Related Pleadings:

            a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
                   Scheduling Certain Deadlines in Connection with Potential Disputes
                   Regarding the Debtors' Identified Property and (II) Granting Related
                   Relief (D.I. 108, Filed 2/29/20).

     Status: This matter had been adjourned to the hearing scheduled for June 8, 2020, at
     10:00a.m. (ET).

9.   Application for Order Authorizing the Future Claimants’ Representative to Retain and
     Employ Ankura Consulting Group, LLC as Consultants, Effective as of the Date Hereof
     (D.I. 496, Filed 4/27/20).

     Objection Deadline: May 11, 2020, at 4:00 p.m. (ET).          Extended to a date to be
     determined for the Official Committee of Tort Claimants.

     Responses Received:

            a)     Informal comments from the Official Committee of Tort Claimants.

                                            -6-
            Case 20-10343-LSS        Doc 668       Filed 05/18/20   Page 7 of 14




      Related Pleadings: None.

      Status: This matter had been adjourned to the hearing scheduled for June 8, 2020, at
      10:00a.m. (ET).

MATTERS GOING FORWARD

10.   Debtors’ Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
      Certain Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I. 17, Filed
      2/18/20).

      Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to April 1, 2020, at
      4:00 p.m. for the Official Committee of Unsecured Creditors, the Official Committee of
      Tort Claimants, the Future Claimants’ Representative, and JPMorgan Chase Bank,
      National Association.

      Responses Received:

             a)     Informal comments from JPMorgan Chase Bank, National Association;

             b)     Limited Objection of Creditors First State Insurance Company and Twin
                    City Fire Insurance Company and Party in Interest Hartford Accident and
                    Indemnity Company to Debtors’ Motion for Entry of an Order (I)
                    Appointing a Judicial Mediator, (II) Referring Certain Matters to
                    Mandatory Mediation, and (III) Granting Related Relief (D.I. 161, Filed
                    3/11/20);

             c)     Laraine Kelley, Esq. Affidavit in Opposition to (I) the BSA’s motion for a
                    preliminary injunction; and (II) the BSA’s motion for an order appointing
                    a judicial mediator (D.I. 164, Filed 3/11/20);

             d)     National Surety Corporation's Partial Joinder to Limited Objection of
                    Creditors First State Insurance Company and Twin City Fire Insurance
                    Company and Party in Interest Hartford Accident and Indemnity Company
                    to Debtors' Motion for Entry of an Order (I) Appointing a Judicial
                    Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
                    Granting Related Relief (D.I. 166, Filed 3/11/20);

             e)     Attorney Affidavit (D.I. 171, Filed 3/13/20);

             f)     Allianz Global Risks US Insurance Company's Partial Joinder to Limited
                    Objection of Creditors First State Insurance Company and Twin City Fire
                    Insurance Company and Party in Interest Hartford Accident and Indemnity
                    Company to Debtors' Motion for Entry of an Order (I) Appointing a



                                             -7-
Case 20-10343-LSS     Doc 668       Filed 05/18/20   Page 8 of 14




      Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation,
      and (III) Granting Related Relief (D.I. 316, Filed 3/31/20);

 g)   Limited Objection and Partial Joinder in Part to Limited Objection of
      Creditors First State Insurance Company and Twin City Fire Insurance
      Company and Party in Interest Hartford Accident and Indemnity Company
      to Debtors' Motions for Entry of an Order (1) Appointing a Judicial
      Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
      Granting Related Relief (D.I. 388, Filed 4/10/20);

 h)   Supplemental Brief in Support of Century’s Objection to Debtors’ Motion
      for Entry of Revised Mediation Order Filed on May 15, 2020 [Dkt. 640]
      Seeking (I) Appointing a Judicial Mediator, (II) Referring Certain Matters
      to Mandatory Mediation, and (III) Granting Related Relief (D.I. 646, Filed
      5/15/20);

 i)   Declaration of Janine Panchok-Berry in Support of Century’s
      Supplemental Brief in Support of Century’s Objection to Debtors’ Motion
      for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
      Certain Matters to Mandatory Mediation, and (III) Granting Related Relief
      (D.I. 647, Filed 5/15/20);

 j)   Motion for Leave to File Supplemental Memorandum in Support of the
      Limited Objection of Creditors First State Insurance Company and Twin
      City Fire Insurance Company and Party in Interest Hartford Accident and
      Indemnity Company to Debtors’ Motion for Entry of an Order (I)
      Appointing a Judicial Mediator, (II) Referring Certain Matters to
      Mandatory Mediation, and (III) Granting Related Relief (D.I. 648, Filed
      5/15/20);

 k)   Declaration of Abigail W. Williams in Support of the Supplemental Brief
      in Support of the Limited Objection of Creditors First State Insurance
      Company and Twin City Fire Insurance Company and Party in Interest
      Hartford Accident and Indemnity Company to Debtors’ Motion for Entry
      of an Order (I) Appointing a Judicial Mediator, (II) Referring Certain
      Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I.
      650, Filed 5/15/20);

 l)   Joinder to Limited Objection of Creditors First State Insurance Company
      and Twin City Fire Insurance Company and Party in Interest Hartford
      Accident and Indemnity Company to Debtors’ Motion for Entry of an
      Order (I) Appointing Judicial Mediator, (II) Referring Certain Matters to
      Mandatory Mediation, and (III) Granting Related Relief (D.I. 652, Filed
      5/15/20); and




                              -8-
            Case 20-10343-LSS        Doc 668        Filed 05/18/20   Page 9 of 14




             m)     Joinder by Allianz Global Risks US Insurance Company and National
                    Surety Corporation to the Hartford and Century Objections to
                    Debtors’ Motion for Entry of an Order (I) Appointing a Judicial
                    Mediator, (II) Referring Certain Matters to Mandatory Mediation,
                    and (III) Granting Related Relief (D.I. 658, Filed 5/15/20).

      Related Pleadings:

             a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
                    Appointing a Judicial Mediator, (II) Referring Certain Matters to
                    Mandatory Mediation, and (III) Granting Related Relief (D.I. 107, Filed
                    2/26/20);

             b)     Debtors’ Motion for Leave to File Debtors’ Reply in Support of Their
                    Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)
                    Referring Certain Matters to Mandatory Mediation, and (III) Granting
                    Related Relief (D.I. 617, Filed 5/13/20);

             c)     Notice of Filing of Revised Mediation Order (D.I. 640, Filed 5/15/20);
                    and

             d)     Declaration of Adrian C. Azer in Support of Debtors’ Motion for
                    Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
                    Certain Matters to Mandatory Mediation, and (III) Granting Related
                    Relief (D.I. 664, Filed 5/17/20).

      Status: The Debtors, the Official Committee of Tort Claimants, the Official Committee
      of Unsecured Creditors, the Future Claimants’ Representative, and the Ad Hoc
      Committee of Local Councils of the Boy Scouts of America have agreed on a revised
      form of order granting the mediation motion. As of the filing of this agenda, the insurers
      have not consented to entry of the revised form of order. This matter is going forward.

11.   Debtors’ Motion, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and
      3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I) Establish
      Deadlines for Filing Proofs of Claim, (II) Establish the Form and Manner of Notice
      Thereof, (III) Approve Procedures for Providing Notice of Bar Date and Other Important
      Information to Abuse Victims, and (IV) Approve Confidentiality Procedures for Abuse
      Victims (D.I. 18, Filed 2/18/20).

      Objection Deadline: May 11, 2020, at 4:00 p.m. (ET). Extended to May 12, 2020, at
      5:00 p.m. (ET) for the U.S. Trustee, the Official Committee of Tort Claimants, and the
      Future Claimants’ Representative. Extended to May 13, 2020 at 12:00 p.m. (ET) for the
      Official Committee of Unsecured Creditors and The Chubb Group of Insurance
      Companies, The Hartford Companies, Allianz Global Risks US Insurance Company,
      National Surety Corporation, Liberty Mutual Insurance Company, and the American
      International Group, Inc. entities (collectively, the “Insurers”).


                                              -9-
    Case 20-10343-LSS       Doc 668     Filed 05/18/20     Page 10 of 14




Responses Received:

      a)     Informal comments from the Insurers;

      b)     Informal comments from the Official Committee of Unsecured Creditors;

      c)     Informal comments from the Future Claimants’ Representative;

      d)     Informal comments from the Ad Hoc Committee of Local Councils;

      e)     Objection of the Tort Claimants’ Committee to (A) Debtors’ Motion,
             Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3),
             and Local Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I)
             Establish Deadlines for Filing Proofs of Claim, (II) Establish the Form and
             Manner of Notice Thereof, (III) Approve Procedures for Providing Notice
             of Bar Date and Other Important Information to Abuse Victims, and (IV)
             Approve Confidentiality Procedures for Abuse Victims [Dkt. No. 18] and
             (B) Supplement to Bar Date Motion [Dkt. No. 557] (D.I. 601, Filed
             5/11/20);

      f)     Notice of Filing of Curriculum Vitae of Jon R. Conte, Ph.D. in Support of
             Declaration of Jon R. Conte, Ph.D. in Support of the Objection of the Tort
             Claimants’ Committee to (A) Debtors’ Motion, Pursuant to 11 U.S.C. §
             502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-
             1(e), 3001-1, and 3003-1, for Authority to (I) Establish Deadlines for
             Filing Proofs of Claim, (II) Establish the Form and Manner of Notice
             Thereof, (III) Approve Procedures for Providing Notice of Bar Date and
             Other Important Information to Abuse Victims, and (IV) Approve
             Confidentiality Procedures for Abuse Victims [Dkt. No. 18] and (B)
             Supplement to Bar Date Motion [Dkt. No. 557] (D.I. 603, Filed 5/11/20);

      g)     United States Trustee’s Objection to the Debtors’ Motion, Pursuant to 11
             U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local
             Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I) Establish
             Deadlines for Filing Proofs of Claim, (II) Establish the Form and Manner
             of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar
             Date and Other Important Information to Abuse Victims, and Approve
             Confidentiality Procedures for Abuse Victims (D.I. 610, Filed 5/12/20);

      h)     Supplemental Declaration of Jon R. Conte, Ph.D. in Support of the
             Objection of the Tort Claimants’ Committee to (A) Debtors’ Motion,
             Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3),
             and Local Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I)
             Establish Deadlines for Filing Proofs of Claim, (II) Establish the Form and
             Manner of Notice Thereof, (III) Approve Procedures for Providing Notice


                                     -10-
     Case 20-10343-LSS       Doc 668     Filed 05/18/20     Page 11 of 14




              of Bar Date and Other Important Information to Abuse Victims, and (IV)
              Approve Confidentiality Procedures for Abuse Victims [Dkt. No. 18] and
              (B) Supplement to Bar Date Motion [Dkt. No. 557] (D.I. 611, Filed
              5/12/20);

       i)     Notice of Tort Claimants’ Committee’s Intent to Offer Witness Testimony
              at May 18, 2020, Hearing (D.I. 649, Filed 5/15/20);

       j)     Hartford Accident and Indemnity Company, First State Insurance
              Company and Twin City Fire Insurance Company’s Motion for Leave to
              File an Objection to Debtors’ Motion, Pursuant to 11 U.S.C. § 502(b)(9),
              Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-
              1, and 3003-1 for Authority to (I) Establish Deadlines for Filing Proofs of
              Claim, (II) Establish the Form and Manner of Notice Thereof, (III)
              Approve Procedures for Providing Notice of Bar Date and Other
              Important Information to Abuse Victims, and (IV) Approve
              Confidentiality Procedures for Abuse Victims (D.I. 651, Filed 5/15/20);

       k)     Century’s Joinder in Part to Hartford’s Objection [Dkt. 651] and
              Objection to Debtors’ Motion, Pursuant to 11 U.S.C. § 502(b)(9),
              Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e),
              3001-1, and 3003-1 for Authority to (I) Establish Deadlines for Filing
              Proofs of Claim, (II) Establish the Form and Manner of Notice
              Thereof, (III) Approve Procedures for Providing Notice of Bar Date
              and Other Important Information to Abuse Victims, and (IV)
              Approve Confidentiality Procedures for Abuse Victims (D.I. 656,
              Filed 5/15/20); and

       l)     Joinder by Allianz Global Risks US Insurance Company and National
              Surety Corporation to Objection of Hartford Accident and Indemnity
              Company, First State Insurance Company and Twin City Fire
              Insurance Company to Debtors’ Motion, Pursuant to 11 U.S.C. §
              502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules
              2002-1(e), 3001-1, and 3003-1 for Authority to (I) Establish Deadlines
              for Filing Proofs of Claim, (II) Establish the Form and Manner of
              Notice Thereof, (III) Approve Procedures for Providing Notice of Bar
              Date and Other Important Information to Abuse Victims, and (IV)
              Approve Confidentiality Procedures for Abuse Victims (D.I. 659,
              Filed 5/15/20).

Related Pleadings:

       a)     Declaration of Shannon R. Wheatman, Ph.D in Support of Procedures for
              Providing Direct Notice and Supplemental Notice Plan to Provide Notice
              of Bar Date to Abuse Survivors (D.I. 556, Filed 5/4/20);

       b)     Supplement to Debtors’ Bar Date Motion (D.I. 557, Filed 5/4/20);

                                      -11-
           Case 20-10343-LSS        Doc 668     Filed 05/18/20    Page 12 of 14




             c)     Notice of Hearing of the Debtors’ Motion, Pursuant to 11 U.S.C. §
                    502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-
                    1(e), 3001-1, and 3003-1, for Authority to (I) Establish Deadlines for
                    Filing Proofs of Claim, (II) Establish the Form and Manner of Notice
                    Thereof, (III) Approve Procedures for Providing Notice of Bar Date and
                    Other Important Information to Abuse Victims, and (IV) Approve
                    Confidentiality Procedures for Abuse Victims (D.I. 558, Filed 5/4/20);

             d)     Debtors’ Motion for Leave to File Debtors’ Omnibus Rely in Support of
                    Bar Date Motion (D.I. 630, Filed 5/14/20);

             e)     Supplemental Declaration of Shannon R. Wheatman, Ph.D in Support of
                    Procedures for Providing Direct Notice and Supplemental Notice Plan to
                    Provide Notice of Bar Date to Abuse Survivors (D.I. 631, Filed 5/14/20);

             f)     Notice of Filing of Revised Bar Date Order (D.I. 632, Filed 5/14/20);

             g)     Notice of Debtors’ Intent to Offer Witness Testimony at May 18, 2020,
                    Hearing (D.I. 639, Filed 5/15/20); and

             h)     Notice of Filing of Further Revised Bar Date Order (D.I. 667, Filed
                    5/18/20).

      Status: The Debtors continue to engage in discussions with the Official Committee of
      Unsecured Creditors, the Future Claimants’ Representative and the Insurers regarding a
      revised proposed form of order. The Debtors also continue to negotiate revisions to the
      proposed form of order and related exhibits with the Official Committee of Tort
      Claimants in response to the Tort Claimants’ Committee’s objection.

      Witness Information: The Debtors intend to call Dr. Shannon Wheatman as a witness in
      connection with this matter. Dr. Wheatman will be testifying from Souderton,
      Pennsylvania. It is the Debtors’ understanding that the Tort Claimants’ Committee
      intends to call Dr. Jon Conte as a witness in connection with this matter. Dr. Conte will
      be testifying from Whidbey Island, Washington.

STATUS CONFERENCE

12.   Debtors’ Motion for Entry of an Order Approving Stipulated Confidentiality and
      Protective Order (D.I. 613, Filed 5/12/20).

      Objection Deadline: May 26, 2020, at 12:00 p.m. (ET).




                                             -12-
            Case 20-10343-LSS         Doc 668     Filed 05/18/20      Page 13 of 14




       Responses Received:

              a)      The United States Trustee’s Objection to Debtors’ Motion to Shorten
                      Notice of Debtors’ Motion for Entry of an Order Approving Stipulated
                      Confidentiality and Protective Order (D.E. 614) (D.I. 615, Filed 5/13/20);

              b)      Joinder of the Tort Claimants’ Committee in the Debtors’ Motion for
                      Entry of an Order Approving Stipulated Confidentiality and Protective
                      Order and Motion to Shorten Notice Regarding the Same (D.I. 616, Filed
                      5/13/20); and

              c)      Joinder of the Creditors’ Committee to the Debtors’ Motion for Entry
                      of an Order Approving Stipulated Confidentiality and Protective
                      Order (D.I. 665, Filed 5/17/20).

       Related Pleadings:

              a)      Motion to Shorten Notice of Debtors’ Motion for Entry of an Order
                      Approving Stipulated Confidentiality and Protective Order (D.I. 614, Filed
                      5/12/20); and

              b)      Notice of Hearing of the Debtors’ Motion for Entry of an Order
                      Approving Stipulated Confidentiality and Protective Order (D.I. 642, Filed
                      5/15/20).

       Status: This matter is going forward as a status conference.

ADVERSARY PROCEEDING

Boy Scouts of America v. A.A. et al., Adv. Pro. No. 20-50527

13.    Notice of Filing of Stipulation and Agreed Extension Order (A.D.I. 71; Filed
       5/18/20).

       Objection Deadline: June 2, 2020, at 4:00 p.m. (ET).

       Responses Received: None.

       Related Pleadings:

              a)      Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362 Granting the
                      BSA’s Motion for a Preliminary Injuction (A.D.I. 54, Entered
                      3/30/20); and

       Status: This matter is going forward as a status conference.



                                              -13-
           Case 20-10343-LSS   Doc 668   Filed 05/18/20    Page 14 of 14




Dated: May 18, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                             aremming@mnat.com
                                             emoats@mnat.com
                                             ptopper@mnat.com
                                    – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                    – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                    CO-COUNSEL AND PROPOSED COUNSEL TO
                                    THE DEBTORS AND DEBTORS IN POSSESSION




                                     -14-
